Citation Nr: 0531172	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an effective date earlier than November 
20, 2002 for the award of nonservice-connected pension.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for 
osteochondromatosis of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1970.

These claims arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA), Regional Office (RO).  A 
December 2000 rating action had denied entitlement to service 
connection for asthma.  In January 2001, the veteran 
testified at a personal hearing at the RO.  In February 2003, 
the RO issued a rating action which had awarded nonservice-
connected pension benefits, effective November 20, 2002, and 
which denied increased evaluations for osteochondromatosis of 
the right knee and for arthritis of each knee.  In June 2003, 
the case, which consisted of only the asthma claim at that 
time, was remanded by the Board so that a Travel Board 
hearing could be scheduled.  The veteran was sent three 
notices; however, he ultimately indicated in July 2004 that 
he could not return to the United States for the hearing.

The issues of entitlement to an increased evaluation for 
arthritis of the right knee, currently evaluated as 10 
percent disabling, entitlement to an increased evaluation for 
arthritis of the left knee, currently evaluated as 10 percent 
disabling, and entitlement to an increased evaluation for 
osteochondromatosis of the right knee, currently evaluated as 
10 percent disabling are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not suffer from asthma which can be 
related to his period of service.

2.  The veteran filed his claim for nonservice-connected 
pension on November 20, 2002.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).

2.  Under governing law, the effective date of the award of 
nonservice-connected pension is November 20, 2002.  
38 U.S.C.A. § 5103(a), 5103A, 5107, 5110(b)(3)(A) (West 
2002); 38 C.F.R. §§ 3.159, 3.400(b)(1)(ii), 
3.400(b)(1)(ii)(B) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for asthma in January 
2000, and for an earlier effective date for the award of 
nonservice-connected pension and increased ratings for his 
knee disorders in January 2003. Rating actions issued in 
January and September 2000 denied service connection for 
asthma, and a rating action issued in February 2003 assigned 
the effective date of November 20, 2002 for the veteran's 
nonservice-connected pension and denied his requests for 
increased evaluations for his service-connected knee 
disorders.  After that rating action was issued, the AOJ 
provided notice to the claimant in the February 2003 
supplemental statement of the case (SSOC) (pertaining to the 
asthma claim) and the November 2004 statement of the case 
(SOC) (pertaining to the effective date and increased rating 
claims) of what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  These statements also 
informed the veteran that he should submit any evidence 
relevant to his claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
lcaim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice errir of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The veteran 
was asked to submit any evidence which he believed would 
establish entitlement to his claims.  The Board had requested 
copies of the veteran's VA treatment records, which were 
obtained and associated with the claims folder.  Therefore, 
it is found that the veteran was aware of the evidence and 
information that was needed to substantiate his claims; 
moreover, VA obtained those records that were available in 
relationship to the claims.  In addition, the claims were 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisified.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  




Applicable laws and regulations

Service connection 

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Effective dates

For claims for nonservice-connected pension filed on or after 
October 1, 1984, the effective date is the date of receipt of 
the claim or the date on which the veteran became permanently 
and totally disabled, if the claim is filed within one year, 
whichever is to the veteran's advantage.  38 U.S.C.A. 
§ 5110(b)(3)(A) (West 2002); 38 C.F.R. § 3.400(b)(1)(ii) 
(2005).  An exception arises where a veteran (a) claims 
retroactive benefits within one year of entitlement; and (b) 
shows that a disability prevented him/her from filing a claim 
for at least the first 30 days after becoming incapacitated.  
In that case, the award may be effective from the date of 
receipt of the claim or date entitlement arose, whichever is 
to the veteran's advantage.  38 C.F.R. § 3.400(b)(1)(ii)(B).  
However, the veteran must specifically claim retroactive 
benefits.  See Wilson v. Brown, 5 Vet. App. 103, 107-108 
(1993); 38 C.F.R. § 3.151(b) (2005).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background and analysis

Service connection

The relevant evidence of record included the veteran's 
service medical records which did not show any complaints of 
or treatment for asthma, although vasomotor rhinitis was 
diagnosed.  The February 1970 separation examination showed 
no complaints about or diagnosis of asthma.

Following service, the veteran was examined by VA in July 
1971 and July 1974.  Neither of these examinations diagnosed 
asthma.

The veteran submitted a statement from a Peace Corps Medical 
Officer prepared in May 1981, when the veteran was in Africa.  
During the month of April, he had complaints of severe 
breathing trouble.  On April 25th, he had severe shortness of 
breath.  He was diagnosed with asthma, which the physician 
felt was allergic in origin.

The veteran was afforded a VA examination in August 1999.  
His lungs were clear to auscultation and persussion, without 
rales, rhonchi, or wheezes.  Pulmonary function tests (PFTs) 
were normal, as was a chest X-ray.  No asthma was diagnosed.  
Another VA examination conducted in October 1999 also found 
no evidence of asthma.  

The veteran testified at a personal hearing at the RO in 
January 2001.  He stated that he had first begun to have 
trouble in service, noting that he had been treated for his 
complaints.  He was told that it was bronchitis.  

The veteran was seen by VA on an outpatient basis between 
1999 and 2003.  In April 2000, he was noted to have allergic 
rhinitis/asthma with subjective severe reactions to certain 
stimuli.  In June 2000, he complained of occasional asthma 
attacks after heavy exertion.  In October 2002, he was unable 
to do any portion of the PFT due to a hacking chronic cough 
that had not been present during conversation.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for asthma is not 
warranted.  While there is some suggestion that the veteran 
developed allergic asthma in 1981, while in Africa, there is 
no indication in the record that any asthma was present in 
service, or that the asthma in 1981 was in any way related to 
his period of service.  The objective medical evidence of 
record does not show that any asthma was present in service, 
despite the veteran's assertions to the contrary.  Therefore, 
there is no evidence of record that would support a grant of 
service connection for asthma.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for asthma.


Effective date of nonservice-connected pension

A review of the evidence of record indicates that the RO 
denied entitlement to nonservice-connected pension in a 
rating action issued in September 2000.  He was notified of 
this decision on October 2, 2000.  He did not disagree with 
this decision.  He then filed another claim for entitlement 
to nonservice-connected pension on November 20, 2002.  The 
award of these benefits noted that the veteran had not worked 
since March 2000.  

After a careful review of the evidence of record, it found 
that an effective date earlier than November 20, 2002 is not 
warranted.  The evidence of record indicates that the veteran 
had not worked since March 2000; despite this, a decision 
rendered in September 2000 had found that nonservice-
connected pension was not jusitified and denied the claim.  
The veteran had failed to file a timely notice of 
disagreement with this decision.  After one year, this 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302 (2005).  The veteran then filed 
another claim on November 20, 2002.  As a consequence, the 
effective date in this case is November 20, 2002, the date of 
receipt of the veteran's new claim for nonservice-connected 
pension.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 20, 2002 for the award of nonservice-
connected pension benefits.


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to an effective date earlier than November 20, 
2002 for the award of nonservice-connected pension is denied.


REMAND

The veteran has requested that he be awarded increased 
evaluations for his service-connected osteochondromatosis of 
the right knee, as well as for arthritis of both knees.  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

In this case, the veteran was last provided an examination by 
VA in July 2000.  The last private evaluation was done in 
January 2003, almost three years ago.  Therefore, given the 
age of this evidence, it is found that the current degree of 
disability caused by the veteran's knee disorders is not 
clear.  As a consequence, it is determined that another VA 
examination would be helpful in this case.  It should also be 
ascertained whether the veteran has sought additional 
treatment since January 2003.

Under these circumstances, this case is REMANDED for the 
following:

1.  The RO must contact the veteran in 
order to ascertain whether he has sought 
any VA or private treatment since January 
2003 for his knee disorders.  If so, he 
should indicate at which VA facilities he 
has sought treatment.  The RO must obtain 
any VA treatment records referred to by 
the veteran.  If he has sought private 
treatment, he should be requested to sign 
and return authorizations allowing VA to 
obtain the records of any private 
physicians or facilities identified.

2.  Once any identified  treatment 
records have been obtained and associated 
with the claims folder, the veteran must 
be afforded a complete VA orthopedic 
examination of both knees in order to 
determine the current degree of severity 
of the service-connected right 
osteochondromatosis and the service-
connected bilateral degenerative joint 
disease.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder has been reviewed.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiners must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  The examiner should fully describe 
the degree of limitation of motion of the 
joint or joints affected by the 
degenerative changes.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  Complete range of motion 
studies should be performed to accurately 
ascertain the amount of limitation of 
motion present in both knees.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2005).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

3.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claims.  If 
the claims remain denied, he and his 
representative should be provided with a 
SSOC and an opportunity to respond.  If 
otherwise in order, the case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


